 Case 7:19-cv-00078-M-BP Document 50 Filed 01/19/21              Page 1 of 1 PageID 225



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

CEDRIC LAMONTE GRAY,                         §
TDCJ No. 2286548,                            §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 7:19-cv-00078-M-BP
                                             §
WICHITA COUNTY                               §
SHERIFF’S DEPARTMENT, et al.,                §
                                             §
       Defendants.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       Accordingly, Plaintiff’s Amended Complaint (ECF No. 46) is DISMISSED. The

Plaintiff’s claims against Defendants Samantha Muncy and the Wichita County Sheriff’s

Department are DISMISSED with prejudice, and the Plaintiff’s claims against Sheriff David Duke

are DISMISSED without prejudice.

       SO ORDERED this 19th day of January, 2021.
